UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7074


JAMES LESTER ROUDABUSH, JR.,

                Plaintiff - Appellant,

          v.

MILANO, Captain; LT. M. JOSIAH; SGT. F. MENSAH; LT.   REA;
ANDERSON; D/S H. MONIR; D. HALL; JANE DOE, Nurse; CHARLIE,
Paramedic at ADC,

                Defendants - Appellees,

          and

FOX; C. M. HILTON,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:13-cv-00581-RBS-TEM)


Submitted:   November 24, 2015              Decided:   December 30, 2015


Before DUNCAN and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Lester Roudabush, Jr., Appellant Pro Se.        Alexander
Francuzenko, COOK CRAIG & FRANCUZENKO, PLLC, Fairfax, Virginia;
Ruth Griggs,   SANDS   ANDERSON,       PC,   Richmond,   Virginia,   for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

     James Lester Roudabush, Jr., appeals the district court’s

order   dismissing       his    42    U.S.C.      § 1983    (2012)     civil      action.

We have    reviewed      the    record      and    find     no    reversible       error.

Accordingly, although we grant Roudabush’s motion to file an

addendum    to   his     informal      opening      brief,       we   affirm      for   the

reasons    stated   by    the       district    court.       Roudabush       v.    Milano,

No. 2:13-cv-00581-RBS-TEM (E.D. Va. June 23, 2015).                          We dispense

with oral argument because the facts and legal contentions are

adequately    presented        in    the   materials       before     this     court    and

argument would not aid the decisional process.

                                                                                  AFFIRMED




                                            3